SPECIAL CONCURRING AND DISSENTING OPINION
Hatfield and Lenroot, Judges:
We concur in the majority opinion so far as it holds that the court below should have reviewed the judgment of the trial court in reappraisements 97291-A, 97496-A, and 97826-A.
However, in view of the information contained in affidavits in the record and the statements of counsel for the parties that, as a result of the construction placed upon the so-called duress-entry provisions of section 489 of the Tariff, Act of 1922 by the court in the cases of Beaver Products Co. (Inc.) v. United States, 17 C. C. P. A. (Customs) 434, T. D. 43878; United States v. Fuchs & Lang Manufacturing Co., 18 C. C. P. A. (Customs) 460, T. D. 44760 and Innis, Speiden & Co. v. United States, 19 C. C. P. A. (Customs) 1, T. D. 44789, importers have, to a serious extent, been deprived of the benefits obviously intended to be extended by the duress-entry provisions, and extraordinary burdens have been placed upon the Government in the administration of the law, and, as the majority of the court, in considering reappraisements 96217-A, 96261-A, 96888-A, and 96938-A, substantially reaffirms the views expressed in the decisions in the foregoing cases, in which views we did not concur, we feel compelled to dissent for the reasons set forth in the dissenting opinion in the Beaver Products Co. case, supra, and the specially concurring opinion in the Fuchs & Lang Manufacturing Co. case, supra.